Citation Nr: 0733393	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on essentially continuous active duty from 
October 1951 to September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA).  In April 2005, the Board remanded the 
veteran's case for issuance of a Statement of the Case (SOC).  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC 
was issued in May 2005, and the veteran perfected his appeal 
by submitting a timely substantive appeal (VA Form 9).  See 
38 C.F.R. §§ 20.200, 20.201 (2007).


FINDING OF FACT

There is no medical diagnosis of asbestosis.  The veteran's 
diagnosed respiratory disorder was not present in service and 
is not etiologically related to service.


CONCLUSION OF LAW

The veteran does not have a respiratory disorder, to include 
asbestosis, that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the veteran's claim was received prior to the 
enactment of the VCAA, the Act is applicable to his claim, as 
it was pending before VA and not final on the effective date 
of the Act.  See 66 Fed. Reg. 45,629 (August 29, 2001); 
VAOPGCPREC No. 7-2003 (November 19, 2003).  The requirements 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, have been met.

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in November 2003 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
 VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and informed the claimant of the need 
to submit all pertinent evidence in his possession.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The veteran was provided the opportunity to present pertinent 
evidence and testimony.

Any error in failing to notify the veteran until June 2007 
how disability ratings and effective dates are determined is 
moot in light of the decision reached below.

The Board notes the representative's assertion in the 
Appellate Brief that the veteran was not afforded an 
examination but finds that applicable regulatory criteria 
were complied with.  Under the VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for the duty to get an examination 
is rather low.   McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Although the threshold is low, it was not triggered in this 
case.  First, as discussed below, there is no medical 
evidence that the veteran in fact has asbestosis.  Second, 
there is no competent evidence that his chronic obstructive 
pulmonary disease, or any other respiratory disorder, is 
linked to his active service.  Third, and last, the medical 
evidence of record is more than sufficient to decide the 
claim.  Thus, the RO did not fail to assist the veteran by 
not affording arranging an examination.  See 38 C.F.R. 
§ 3.159(c)(4).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims of entitlement to service connection for 
asbestosis or other asbestos-related diseases. VA Manual 21- 
1, Part VI, para. 7.21 (Feb. 5, 2004), contains guidelines 
for the development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (Feb. 5, 2004), 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  VA Manual 21-1, 
Part VI, para. 7.21(c) (Feb. 5, 2004), provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (Feb. 5, 2004), 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000, 65 Fed. Reg. 33,422 (2000); 
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

Analysis

In his June 1996 claim for service connection, the veteran 
asserted he was exposed to asbestos for two and one-half 
years while Westover Air Force Base, Massachusetts was under 
construction, and by blowing out aircraft brakes at Mather 
Air Force Base, California.  As to his exposure to asbestos 
while at Westover Air Force Base, it was also alleged that, 
because of construction problems asbestos wound up in the 
drinking water.  In support he submitted newspaper articles 
of the local newspaper that documented the discovery of 
asbestos in Westover's water supply in 1996.

The service medical records, including October 1951, October 
1955, November 1955, October 1958, and July 1960 
examinations, are negative for complaints, diagnoses, or 
treatment related to asbestosis or asbestos exposure.  The 
veteran was treated in January 1955 for a dry cough, and in 
September 1957 for a cough ultimately diagnosed as mild 
bronchitis.  The service medical records also show he 
received treatment at Mather Air Force Base on occasion.  
Examinations conducted at the veteran's discharge assessed 
his lungs as clear, as shown on chest X-ray.  The service 
personnel records show the veteran's duty assignments between 
October 1952 and September 1960.  His occupational 
specialties were aircraft hydraulic mechanic, and missile 
repairman.

VA examinations of record and SSA records are negative for 
complaints, diagnoses, or treatment related to pulmonary 
disease until recent years.  In fact, a February 1966 chest 
X-ray was judged to be routine, and a private April 1981 
chest X-ray showed the veteran had normal pulmonary 
vasculation and his lungs were clear.  

VA treatment records show the veteran's complaints and/or 
treatment for flank pain in February 1993 followed by a VA 
hospitalization and diagnosis of COPD in March 1993.  The 
also show the veteran's complaints and/or treatment for COPD 
during a second VA hospitalization from April to May 1993.  
The hospital records note long-term tobacco use.

As to the newspaper articles, they included several undated 
articles from an unnamed newspaper as well as 1996 articles 
from The Union News.  In summary, the articles reported that 
the drinking water at "Westover Air Reserve Base" was shut 
down because of asbestos contamination.  Interestingly, one 
of the articles noted that, while this was the second problem 
in the last eight months, Westover reportedly checked its 
water for asbestos every three years.  The article made no 
reference to any earlier problem with asbestos contamination 
of its water.  Thus, all indications are that there was no 
asbestos in Westover's water almost 30 years earlier when the 
veteran was assigned there.  The veteran's assertion is 
speculative at best.  Moreover, even if there were asbestos 
exposure, he does not have an asbestos-related disease.

There is no evidence of a medical diagnosis of asbestosis.  
Further, none of the treatment records in the claims file 
contain any opinion or comment to the effect that any 
respiratory pathology is causally connected to the veteran's 
active service.  It is also noteworthy that the veteran's 
private pulmonary physician, Dr. Coppola, in an August 2004 
report, noted the veteran's disorders were severe obstructive 
airways disease, and severe chronic obstructive pulmonary 
disease, with evidence of severe emphysema.  He further noted 
that, despite the fact the veteran smoked very heavily over 
the years, the appellant continued to blame his military 
service for his problems.  Dr. Coppola did not diagnose 
asbestosis, or link a lung disorder to service.

In short, there is no competent evidence of a lung disorder, 
including asbestosis, in service, and no competent evidence 
linking any current lung disability to service. The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  The veteran's claim of entitlement to 
service connection for asbestosis is denied.  38 C.F.R. 
§ 3.303.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  But as the preponderance of 
the evidence is against the veteran's claim, it is not 
applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.. 


ORDER

Entitlement to service connection for asbestosis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


